
	

115 SRES 537 ATS: Commending the Yale University Men's Lacrosse Team for winning the 2018 National Collegiate Athletic Association Division I Men’s Lacrosse Championship.
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 537
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mr. Blumenthal (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Yale University Men's Lacrosse Team for winning the 2018 National Collegiate
			 Athletic Association Division I Men’s Lacrosse Championship.
	
	
 Whereas, on May 28, 2018, the Yale University Men’s Lacrosse Team (referred to in this preamble as Yale) won the 2018 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Men's Lacrosse Championship with a 13–11 win over the Duke University Blue Devils at Gillette Stadium in Foxborough, Massachusetts;
 Whereas this is the first time that Yale has won an NCAA lacrosse national championship; Whereas Yale finished the 2018 season with a record of 17 wins and 3 losses; and
 Whereas Yale has an overall record of 103 wins and 40 losses during the past 9 seasons: Now, therefore, be it
		
	
 That the Senate— (1)commends the Yale University Men’s Lacrosse Team for winning the 2018 National Collegiate Athletic Association Division I Men's Lacrosse Championship;
 (2)congratulates the fans, students, and faculty of Yale University; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of Yale University, Peter Salovey; and (B)the Head Coach of the Yale University Men’s Lacrosse Team, Andy Shay.
				
